Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 1, 2016

                                    No. 04-16-00081-CR

                                 Ricardo MARTINEZ, Jr.,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR6697
                        Honorable Jefferson Moore, Judge Presiding

                                      ORDER
       Appellant’s counsel, Richard Langlois’s motion for leave to withdraw and to substitute
counsel is granted. The appellate record shall reflect appellant’s counsel to be Patrick
Montgomery, SBN: 1429530, 111 Soledad Ste. 300, San Antonio, TX 78205.




                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court